ROBB, Circuit Judge,
dissenting:
As indicated in the court’s opinion the decisions are uniform that when a child is injured a parent is entitled to recover from the tort-feasor the reasonable value of the care or attendance rendered by the parent to the child. See, in addition to the authorities cited by the majority, Johnson v. Rhuda, 156 Me. 370, 164 A.2d 675 (1960); Annot. 90 A.L.R.2d 1335 (1963); 59 Am.Jur.2d, Parent and Child, § 120 (1971); 22 Am.Jur.2d, Damages, § 207 (1971); 25 C.J.S. Damages § 91(3) (1966). To this extent I agree with the majority. I do not agree, however, that the parent may recover wages or salary lost by her because of her attendance upon the child. She should recover only the amount for which reasonably competent nursing and attendance by others could have been obtained. For example; a motion picture actress who voluntarily withdraws from her lucrative occupation to care for her injured child should not be allowed to charge her loss of income to the defendant. Sedlock v. Trosper, 307 Ky. 369, 211 S.W.2d 147 (1948); Armstrong v. Onufrock, 75 Nev. 342, 341 P.2d 105, 76 A.L.R.2d 946 (1959); Johnson v. St. Paul & W. Coal Co., 131 Wis. 627, 111 N.W. 722 (1907); Barnes v. Keene, 132 N.Y. 13, 29 N.E. 1090 (Ct.App.1892). Cf. Adams v. Erickson, 394 F.2d 171 (10th Cir. 1968).
Assuming that the majority is entirely correct in its view of the law on these points I still cannot accept its conclusion. The flaw in the majority opinion is that the plaintiffs never presented a claim for the reasonable value of the care or attendance they rendered to their child, nor did they make any claim for lost wages. The statement of special damages which they filed listed no such items. Their counsel at trial repeatedly informed the court that their claim was only for damages for “an interference and deprivation of usual and normal activities of both of these parents”. (TR. 108, 109, 110, 111, 133). Nothing was said about the reasonable value of the parents’ services, nor was there any mention of lost wages, or any offer of proof on these subjects. Finally, the instruction on damages requested by the plaintiffs did not mention the possibility of any recovery of lost wages or compensation for the value of the parents' services. Thus, the district court’s ruling on the claim actually presented was correct. The plaintiffs could not recover on the theory they advanced.
Now the majority recasts the theory of the plaintiffs’ case, substituting a new proposition for the untenable one on which the plaintiffs relied. The majority intimates that plaintiffs’ counsel may have been at fault in failing to focus upon a valid theory of recovery; but a litigant is bound by the actions of his counsel at trial and it is not for us to build a case for him.
Since the case is to be retried I agree with the majority that the proper course is to have a new trial on all issues, rather than one limited to the question of damages. Simmons v. Fish, 210 Mass. 563, 97 N.E. 102, 106 (1912). Nevertheless, I cannot agree that the verdict of the jury was so arbitrary that it must be reversed. The jury may well have believed that the disability of the minor *404plaintiff was slight, since he testified that he could “walk good” (TR. 53) and that although he could not squat and could not run and swim as fast as he could before the accident there was no change in his ability to get around and play. (TR. 25). He still played kiekball and baseball, rode a bike and swam. (TR. 27). In short, although I might have reached a different conclusion I think the jury acted within the limits of its discretion.
A further explanation for the verdict is found in Exhibit 5, introduced in evidence by the plaintiffs to establish the medical expenses they had incurred. This exhibit is a statement on the stationary of Group Health Association, Inc., entitled “Statement for Insurance Reimbursement”. A note from the fore-lady of the jury, which is in the file, reads “We would like to see all the exhibits introduced”, indicating that the exhibit went to the jury room.
Exhibit 5 reflects that the plaintiffs paid less than $100 for the medical services rendered to the minor plaintiff; the balance of • approximately $3,400 was paid by the insurance company. Conceivably, the jury believed that the plaintiffs should not recover for this balance which they had not paid. On this premise the award of $1,000 to the plaintiff father was no doubt made to cover the additional expenses, amounting to about $900, which he had proved. Of course, the plaintiffs were entitled to recover notwithstanding the payments by the insurance company, but they did not request an instruction to this effect and none was given. ' In these circumstances they are not in a position to complain that the jury made a mistake. Bryant v. Mathis, 107 U.S.App.D.C. 339, 278 F.2d 19 (1960). In that case the jury did not allow recovery for lost earnings although the uncontradicted testimony showed that the plaintiff had sustained such a loss. We held that the verdict was not “so arbitrary that it must be reversed as a matter of law.” Explaining, we said: “Conceivably, the jury Believed that appellant had been paid during her absence from work, and thus did not allow recovery for lost earnings. Although she was entitled to an instruction that lost wages are recoverable notwithstanding compensation from a collateral source, she requested no such instruction and none was given. . . . ” (Citations omitted.) 107 U.S.App.D.C. at 340, 278 F.2d at 20. See also, Rankin v. Shayne Bros., Inc., 98 U.S.App.D.C. 214, 234 F.2d 35 (1956), a case in which we expressed “considerable wonderment” about a verdict, but refused to disturb an award of $123.90 for the death of an infant.
I respectfully dissent.